Case 1:18-cv-05066-RWS Document 30 Filed 03/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAQUEL HERRERA ISID()RO, on behalf ofhimsell", and
other similarly situated employees,

Plaintiff,
_. against .. CaS@ NO.: 18'CV'5066'RWS

LA FoNDA RESTAUMNT AND TAPAS BAR INC. AFFIDAVIT OF SERVICE
(D/B/A LA FoNDA BoRrCUA), DElesE AYALA
GARCIA (A.K.A. DENISE AYALA), and JoRoE
AYALA,

 

Defendants.

 

 

I, Jiajing Fan, being duly sworn, deposes and says: l am not a party to the action, am over
18 years of age and reside in Queens County, Nevv York.

On l\/larch 5, 2019, I served the Notice ot`Motion to Withdravv as Counsel for Dei"endants
La Fonda Restaurant and Tapas Bar Ine. (d/b/a La Fonda Borieua), Denisse Ayala Gareia (a.l<.a.
Denise Ayala), and Jorge Ayala, dated today, the Aft`rrmation of Lorena P. Duarte, dated today,
via regular mail by enclosing in an envelope and depositing same in an official mailbox
under the exclusive care and custody of the United States Postal Services Within the State ofNevv
York, addressed to the following person at their last known business address set forth below:

Jorge Ayala
La Fonda Restaurant and Tapas Bar Inc.
169 East 106 Street
New Yorl<, NY l0029

Jiajing Fan

Sworn to before me this
Sth day ofl\/Iarch, 2019

 

LORENA P. DUARTE
NOTARY PUBLlC-STATE OF NEW YOFH<
No. 02DU6368787
OualifiedlnNassau County
M\/ Commiss`\on Expire312-18-2021

 

